Title: To Alexander Hamilton from Aaron Ogden, 4 June 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town June  4th. 1799.
          
          There being still a vacancy in my regiment, occasioned by the appointment of the regimental staff—I take the liberty, under the permission contained in your favor of the 23d. Ultimo, of recommending Mr. William J. Anderson as a Candidate.
          This young gentleman now resides at Burlington in New-Jersey and is a student of the Law—he has an amiable disposition and genteel manners, he has received a liberal education at New-Jersey colledge, and has the character of being free from any vicious habits, and far as I have observed, he appears to me to possess, qualifications very suitable for the service, for which he proposes himself—on account of his youth he would be satissfyed with a second Lieutenancy, in which situation, he would in my opinion, be an acquisition to the regiment.
          His father is a lawyer of very respectable character and property in Sussex County in New-Jersey, who, during the revolutionary war, was an active supporter of the American cause and since the peace, has been a decided and firm federalist—
          The promotion of the recruiting service is with me a considerable object, in recommending this person, independent of his personal qualifications, for, it has so happened, that there was not appointed a single Officer from the recruiting sub-district, in which Mr. Anderson and his connections have usually resided, and to which, two officers only are, now, assigned both of whom are total strangers therein, and for that reason, not so successful, in recruiting, as might otherwise have been expected.
          Before the receipt of your letter, I had written to the above effect to the Secretary of war.
          With the highest respect, I have the honor to be Sir—your mo Ob. Servt
          
            Aaron Ogden
          
        